Title: To John Adams from Jan Willink, 31 March 1797
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir!
Amsterdam 31 March 1797.

Permit us to congratulate your Excellency on your Election to the first office in your Country: In the discharge of which, We must sincerely and ardently wish you the success that our personal knowledge and experience assure us, your Exertion, Zeal and perseverance to promote the Honor, Interest, and Prosperity of the United States will most amply merit:
The warm part We take in the Welfare of your Republic, as well as our personal esteem and regard for your Excellency, all combine to fortify our Hopes and desire, that you may enjoy perfect Health and Vigor, to meet and sustain the fatigues of your present elevated Station, and long live to taste in joy and tranquillity their happy fruits.
With great respect We have the honor to be /  Your Excellency’s /  most obedient and /  very humble Servants


Wilhem & Jan WillinkN&J Van Staphorst & Hubbard